Case 1:18-cv-01484-LDH-RER Document 40 Filed 07/12/19 Page 1 of 2 PagelD #: 168
< > KREINDLER & KREINDLER up

750 Third Avenue
New York, NY 10017-2703
(212) 687-8181
Fax: (212) 972-9432
www.kreindler.com

July 12, 2019

Honorable Ramon E. Reyes, Jr., U.S.M.J.
United States District Court

Eastern District of New York

225 Cadman Plaza East

Brooklyn, New York 11201

Re: Augustin v. American Airlines, Inc.
Civil Docket No. 1:18-cv-01484-LDH-RER

Dear Judge Reyes:

We represent Plaintiff Emmanuel Augustin on behalf of his incapacitated mother, Marie
Odette Oriental, in an ongoing personal injury action against Defendant American Airlines, Inc.,
represented by David S. Rutherford and L. Diana Mulderig of Rutherford & Christie LLP.

We write today to request a brief adjournment of the current discovery deadlines in this
matter. On June 11, 2019, the parties participated in a telephone conference with Your Honor in
order to set a new discovery schedule. We agreed that fact witnesses must be deposed by July 19,
2019; Plaintiff must designate experts and produce expert reports by August 2, 2019; Defendant
must designate experts and produce expert reports by September 20, 2019; and all expert
depositions must be completed by October 11, 2019.

Plaintiff was deposed in compliance with the Court’s Order on July 1, 2019. However,
despite raising the issue with Mr. Rutherford and Ms. Mulderig no less than five times — via email,
by telephone, and in person at Mr. Augustin’s deposition — we have been unable to confirm the
availability of Defendant’s three fact witnesses. With the fact witness deposition deadline now just
one week away, Plaintiff must request a 45-day adjournment of the current July 19, 2019 deadline
to September 2, 2019.

Additionally, Plaintiff must request a 60-day extension of Plaintiff's deadline to designate
experts and disclose expert reports. Since the June 11, 2019 conference, we have interviewed three
potential liability experts and three potential damages experts. Though all were willing to evaluate
the facts of Plaintiff's case and offer an opinion, each one declined to write a report without first
evaluating the testimony of Defendant’s fact witnesses. Accordingly, we are compelled to request
an adjournment of Plaintiff's current expert disclosure deadline from August 2, 2019 to October
2, 2019, to permit sufficient time for Defendant’s depositions to be held, our court reporter to
prepare the transcripts, and our experts to review the transcripts before drafting their reports.

California Office Massachusetts Office

707 Wilshire Boulevard, Los Angeles, CA 90017-3613 855 Boylston Street, Boston, MA 02116-2688
Tel: (213) 622-6469 Fax: (213) 622-6019 Tel: (617) 424-9100 Fax: (617) 424-9120
Case 1:18-cv-01484-LDH-RER Document 40 Filed 07/12/19 Page 2 of 2 PagelD #: 169

In consideration of the foregoing, Plaintiff must also request an adjournment of the
deadline for Defendant to designate expert witnesses and serve expert reports from September 20,
2019 to November 2, 2019, and an adjournment of the deadline for all parties to complete expert
depositions from October 11, 2019 to December 2, 2019.

We have discussed the instant petition with Mr. Rutherford and he does not object to
Plaintiffs requests. We thank the Court for its time and attention to this matter.

ce: RUTHERFORD & CHRISTIE LLP
David S. Rutherford — via ECF
L. Diana Mulderig — via ECF

Very truly yours,
KREINDLER & KREINDLER LLP

| / | |
. f > | i]
1 \ jf )) V \ a

By: ‘Prin R- Applebaum
